     Case 8:19-cv-02337-TPB-MCR Document 33 Filed 08/16/21 Page 1 of 3 PageID 918


                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


EUDE RIVERA,

        Plaintiff,

v.                                                    Case No. 8:19-cv-2337-TPB-MCR

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION

        Defendant.
                                        /

               ORDER ADOPTING REPORT AND RECOMMENDATION

        This matter is before the Court on consideration of the report and recommendation

of Monte C. Richardson, United States Magistrate Judge, entered on June 28, 2021.

(Doc. 32). Judge Richardson recommends “Plaintiff’s Unopposed Motion for an Award of

Attorney’s Fees Pursuant to 42 U.S.C. § 406(b)” (Doc. 29) be granted. Specifically, Judge

Richardson recommends that Plaintiff be awarded reasonable attorney’s fees in the

amount of $13,080.00. The motion was unopposed and no objection to the report and

recommendation was filed.

        After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983); Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982). A district




                                      Page 1 of 3
  Case 8:19-cv-02337-TPB-MCR Document 33 Filed 08/16/21 Page 2 of 3 PageID 919




court must “make a de novo determination of those portions of the [report and

recommendation] to which an objection is made.” 28 U.S.C. § 636(b)(1)(C). When no

objection is filed, a court reviews the report and recommendation for clear error. Macort

v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006); Nettles v. Wainwright, 677 F.2d 404,

409 (5th Cir. 1982).

      Upon due consideration of the record, including Judge Richardson’s report and

recommendation, in conjunction with an independent examination of the file, the Court

adopts the report and recommendation in all respects. The Court agrees with Judge

Richardson’s detailed and well-reasoned factual findings and legal conclusions.

Consequently, “Plaintiff’s Unopposed Motion for Award of Attorney’s Fees Pursuant to 42

U.S.C. § 406(b)” (Doc. 29) is granted.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

      1. The report and recommendation (Doc. 32) is AFFIRMED and ADOPTED and

          INCORPORATED BY REFERENCE into this Order for all purposes,

          including appellate review.

      2. “Plaintiff’s Unopposed Motion for Award of Attorney’s Fees Pursuant to 42

          U.S.C. § 406(b)” (Doc. 29) is GRANTED.

      3. The Commissioner is directed to pay to Plaintiff’s counsel the sum of

          $13,080.00 for § 406(b) fees out of Plaintiff’s past-due benefits. The Clerk is

          directed to enter judgment accordingly.




                                         Page 2 of 3
  Case 8:19-cv-02337-TPB-MCR Document 33 Filed 08/16/21 Page 3 of 3 PageID 920


        4. Plaintiff’s attorney is directed to refund the EAJA fee award of $6,791.12 to

           Plaintiff upon receipt of the § 406(b) fees.

        DONE and ORDERED in Chambers, in Tampa, Florida, this 16th day of August,

2021.




                                                      TOM BARBER
                                                      UNITED STATES DISTRICT JUDGE




                                        Page 3 of 3
